   Case: 4:20-cv-01730-RLW Doc. #: 4 Filed: 02/09/21 Page: 1 of 8 PageID #: 28


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                          )
                                                     )
                 Plaintiff,                          )
                                                     )
      vs.                                            )            Case No. 4:20-CV-1730 RLW
                                                     )
STATE OF MISSOURI,                                   )
                                                     )
                 Defendant.                          )

                                  MEMORANDUM AND ORDER

        Self-represented plaintiff Joseph Michael Devon Engel (Missouri prison registration no.

1069055) brings this action under 42 U.S.C. § 1983 for alleged violations of his civil rights. The

matter is now before the Court upon the motion of plaintiff for leave to proceed in forma pauperis,

or without prepayment of the required filing fees and costs. ECF No. 2. Having reviewed the

motion and the financial information submitted in support, the Court has determined that plaintiff

lacks sufficient funds to pay the entire filing fee and will assess an initial partial filing fee of $5.62.

See 28 U.S.C. § 1915(b)(l). Furthermore, after reviewing the complaint, the Court will dismiss

this case without prejudice for failure to state a claim upon which relief may be granted, and for

being frivolous and malicious. See 28 U.S.C. § 1915(e)(2)(B).

                                       Initial Partial Filing Fee

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly
   Case: 4:20-cv-01730-RLW Doc. #: 4 Filed: 02/09/21 Page: 2 of 8 PageID #: 29


payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id.

        In his signed and sworn application to proceed in forma pauperis, plaintiff states that he

receives $5.00 a month from the Department of Corrections but otherwise, he has received no

money in the past twelve months. ECF No. 2. Plaintiff did not attach a certified inmate account

statement to his application, as directed on the form motion. See id. at 1. However, plaintiff filed

a certified inmate account statement for the relevant period in another case plaintiff filed in this

Court. See Engel v. Corizon, 4:20-CV-1695 NAB, ECF No. 11 (E.D. Mo. filed Nov. 30, 2020).

A review of plaintiffs account statement in that case indicates an average monthly deposit of

$28.11 and an average monthly balance of $0.04. The Court finds plaintiff has insufficient funds

to pay the entire filing fee. As such, the Court will assess an initial partial filing fee of $5.62,

which is 20 percent of plaintiffs average monthly deposit. If plaintiff is unable to pay this initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                    Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court may dismiss a complaint filed informa pauperis

if the action is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. When reviewing a

complaint filed by a self-represented person under 28 U.S.C. § 1915, the Court accepts the well-

pleaded facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and it liberally construes

the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A "liberal construction" means that if the essence of an allegation is discernible, the district

court should construe the plaintiffs complaint in a way that permits the claim to be considered



                                                  -2-
  Case: 4:20-cv-01730-RLW Doc. #: 4 Filed: 02/09/21 Page: 3 of 8 PageID #: 30


within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015).

However, even self-represented plaintiffs are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980); see also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the self-represented plaintiff).

        To state a claim for relief, a complaint must plead more than "legal conclusions" and

"[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere conclusory

statements." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible

claim for relief, which is more than a "mere possibility of misconduct." Id at 679. "A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged."           Id at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. Id at 679.

       An action is frivolous if it "lacks an arguable basis either in law or in fact." Neitzke v.

Williams, 490 U.S. 319,325 (1989). While federal courts should not dismiss an action commenced

informa pauperis if the facts alleged are merely unlikely, the court can properly dismiss such an

action as factually frivolous if the facts alleged are found to be "clearly baseless." Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992) (quoting Neitzke, 490 U.S. at 327). Allegations are "clearly

baseless" if they are "fanciful," "fantastic," or "delusional." Id (quoting Neitzke, 490 U.S. at 325,

327, 328). "As those words suggest, a finding of factual frivolousness is appropriate when the

facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them." Id. at 33.

       An action is malicious when it is undertaken with the intent to harass or if it is part of a

longstanding pattern of abusive and repetitious lawsuits. See Lindell v. McCall um, 352 F .3d 1107,



                                                 -3-
  Case: 4:20-cv-01730-RLW Doc. #: 4 Filed: 02/09/21 Page: 4 of 8 PageID #: 31


1109 (7th Cir. 2003); In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See also

Cochran v. Morris, 73 F .3d 1310, 1316 (4th Cir. 1996) (discussing that when determining whether

an action is malicious, the Court need not consider only the complaint before it but may consider

the plaintiffs other litigious conduct).

                                           The Complaint

           Plaintiff, currently incarcerated at Missouri Eastern Correctional Center ("MECC"), seeks

relief in this matter under 42 U.S.C. § 1983. The instant complaint is one of over one-hundred-

and-thirty (130) cases filed by plaintiff with this Court in less than four months' time. On

plaintiffs form § 1983 complaint in this case, he names the same defendant twice: State of

Missouri. ECF No. 1 at 3-4. In his own words, his 'Statement of Claim' is as follows:

           Missouri counties, MODOC ignore people rights[,] Miranda rights[,] civil liberty
           rights[,] sourvin [sic] citizen, mind raping, PTSD, nightmares, health problems.
           This is everything they have done to me. Accusing me of murdering a kid and
           more[.] Almost got me killed[.] Denying medical treatment.

Id at 4.

           Plaintiff alleges that his injuries include denial of his rights, "mind raping," PTSD,

nightmares, charging him with crimes he did not commit, severe health problems, trying to destroy

his family, and denying his religion. Id at 5. Forrelief, plaintiff requests "110,000 trillion" dollars

plus a list of demands. The list includes millions in stocks in various companies and commodities,

donations to various Missouri counties to make those communities better, to open a chain of banks,

to buy the US railroads, and be would like his "life back." Id at 1-2, 6.

           Attached to plaintiffs complaint is a long, rambling, handwritten missive to the Court.

ECF No. 1-2. The filing reiterates claims raised by plaintiff in many other cases he has filed in

this Court, including allegations concerning inadequate medical treatment, assault, failure to

accommodate plaintiffs religious diet, failure to recognize his status as a sovereign citizen,

identity theft, and a lack of hygiene and filing supplies. Id at 1-3. Plaintiff also asks for copies


                                                 -4-
   Case: 4:20-cv-01730-RLW Doc. #: 4 Filed: 02/09/21 Page: 5 of 8 PageID #: 32


of court filings, case status updates, legal materials, discovery "in every case," and that the Court

"to put money on [his] account" because he wants "to be able to pay [his] own way." Id. at 1-2.

Despite plaintiffs numerous cases already pending with this Court, he requests "a lot of the 1983

forms" because he has "like 67 major lawsuits to file" and he needs "5 of them to have 50

defendants ... then the rest ... 44 defendants." Id. at 1, 3-4. Plaintiff would like the Court have a

specific St. Louis area attorney contact him, and he requests a list of over forty (40) items. Id. at

4-:-12.

                                              Discussion

          Having carefully considered the instant complaint, as well as plaintiffs recent history of

engaging in abusive litigation practices, the Court finds this case subject to dismissal under 28

U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief may be granted, and for

being frivolous and malicious.

          Plaintiff brings this action pursuant to 42 U.S.C. § 1983, which was designed to provide a

"broad remedy for violations of federally protected civil rights." Monell v. Dep 't ofSoc. Servs,

436 U.S. 658, 685 (1978). However, the named defendant is not a suable defendant under§

1983, because the State of Missouri is not a "person" for§ 1983 purposes. Will v. Mich. Dep 't of

State Police, 491 U.S. 58, 64, 71 (1989).

          Furthermore, the State is also shielded by Eleventh Amendment immunity, which bars a

citizen from bringing suit in federal court against a state. Alabama v. Pugh, 438 U.S. 781, 782

(1978). "Sovereign immunity is the privilege of the sovereign not to be sued without its

consent." Va. Office for Prat. & Advocacy v. Stewart, 563 U.S. 247,253 (2011). The Eleventh

Amendment has been held to confer immunity on an un-consenting state from lawsuits brought

in federal court by a state's own citizens or the citizens of another state. Edelman v. Jordan, 415

U.S. 651, 662-63 (1974); see also Webb v. City ofMaplewood, 889 F.3d 483,485 (8th Cir. 2018)



                                                 -5-
  Case: 4:20-cv-01730-RLW Doc. #: 4 Filed: 02/09/21 Page: 6 of 8 PageID #: 33


("The Eleventh Amendment protects States and their arms and instrumentalities from suit in

federal court."); Dover Elevator Co. v. Ark. State Univ., 64 F.3d 442,446 (8th Cir. 1995) ("The

Eleventh Amendment bars private parties from suing a state in federal court."); Egerdahl v.

Hibbing Cmty. Coll., 72 F.3d 615, 618-19 (8th Cir. 1995) ("Generally, in the absence of consent

a suit in which the State or one of its agencies or departments is named as the defendant is

proscribed by the Eleventh Amendment." (internal citation omitted)).

       Even if plaintiff had named a suable defendant in his § 1983 complaint, his allegations fail

to state a claim upon which relief may be granted. The Court can discern no plausible claim from

the brief and wholly conclusory allegations of the complaint. Plaintiff asserts that his rights have

been violated and that he is being mistreated, but he neither provides details nor describes any

actual events. Plaintiff's allegations are merely conclusory statements without any factual support.

       In addition, this action is also subject to dismissal as factually frivolous because plaintiff's

allegations lack an arguable basis in either law or in fact. In the complaint, plaintiff alleges he is

entitled to recover thousands of trillions of dollars in damages based on a claim that entirely lacks

factual support.   Such demands and allegations rise to the level of the irrational or wholly

incredible. The Court therefore concludes that plaintiff's allegations and requested relief are

"clearly baseless" under the standard articulated in Denton. 504 U.S. 25, 31 (1992).

       Finally, this action is also subject to dismissal as malicious. Plaintiff has submitted to this

Court an astonishing number of civil complaints, in a short period of time, composed in roughly

the same factually unsupported and disjointed manner, against basically the same group of

governmental entities or employees of these entities. Plaintiff submits the pleadings in bulk and

specifies that he intends each set of pleadings to be docketed as an individual civil action. The

Court has received multiple envelopes containing more than ten (10) cases from plaintiff in the

past month. The nature of those pleadings and plaintiff's claims for damages are roughly the same



                                                -6-
   Case: 4:20-cv-01730-RLW Doc. #: 4 Filed: 02/09/21 Page: 7 of 8 PageID #: 34


as those in the instant action. It therefore appears that this action is part of an attempt to harass

these defendants by bringing repetitious lawsuits, not a legitimate attempt to vindicate a cognizable

right. See Tyler, 839 F.2d at 1292-93 (noting that an action is malicious when it is a part of a

longstanding pattern of abusive and repetitious lawsuits); Spencer v. Rhodes, 656 F. Supp. 458,

461-64 (E.D. N.C. 1987), ajf'd 826 F.2d 1061 (4th Cir. 1987) (an action is malicious when it is

undertaken for the purpose of harassing the defendants rather than vindicating a cognizable right).

       Having considered the instant complaint, as well as plaintiffs recent history of engaging

in abusive litigation practices, the Court concludes that it would be futile to permit plaintiff leave

to file an amended complaint in this action. The Court will therefore dismiss this action at this

time pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed informa pauperis [ECF

No. 2] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $5.62

within twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice,

pursuant to 28 U.S.C. § 1915(e)(2)(B), for failure to state a claim upon which relief can be

granted and for being frivolous and malicious

       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [ECF

No. 3] is DENIED as moot.




                                                -7-
  Case: 4:20-cv-01730-RLW Doc. #: 4 Filed: 02/09/21 Page: 8 of 8 PageID #: 35


       IT IS FINALLY ORDERED that an appeal from this dismissal would not be taken in

good faith.

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this   ~ a y of February, 2021.


                                           ~~/4,frb
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                           -8-
